Citation Nr: 0728746	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  04-40 588	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1958 to May 1978.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2003 rating decision by the Waco RO.  In April 2007, a 
videoconference hearing was held before the undersigned; a 
transcript of this hearing is of record.  In August 2007, the 
Board received additional evidence with a waiver of RO 
initial consideration.

The matters of service connection for low back and left knee 
disabilities are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if action on his part is required.


FINDING OF FACT

At an April 2007 videoconference hearing, prior to the 
promulgation of a decision in the matter, the veteran 
withdrew his appeal seeking service connection for a right 
knee disability; there is no question of fact or law before 
the Board in this matter.  


CONCLUSION OF LAW

The appellant has withdrawn his appeal seeking service 
connection for a right knee disability; the Board has no 
further jurisdiction in the matter. 38 U.S.C.A. §§ 7104(a), 
7105(d)(5) (West 2002 & Supp. 2006); 38 C.F.R. § 20.204 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  However, given the appellant's expression of 
intent to withdraw his appeal, discussion of the impact of 
the VCAA on this matter is not necessary.

II. Legal Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R.  § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

At the April 2007 videoconference hearing, the veteran 
testified that he did not wish to pursue a claim seeking 
service connection for a right knee disability.  Hence, there 
is no allegation of error of fact or law for appellate 
consideration regarding such claim.  Accordingly, the Board 
does not have jurisdiction to consider an appeal in this 
matter, and the appeal in the matter must be dismissed.   

	
ORDER

The appeal seeking service connection for a right knee 
disability is dismissed.  


REMAND

The veteran's service medical records document complaints of 
low back pain and include a diagnosis of low back strain.  
During the latter part of his service he reported on more 
than one occasion that such pain had been ongoing for several 
years.  Two knee injuries are also documented and one of 
those records included a diagnosis of ligament strain.  On 
service separation examination, mechanical low back pain was 
diagnosed; examination and x-rays of the left knee were 
normal and the impression was possible internal derangement, 
by history.  
On February 2005 VA examination, X-rays revealed degenerative 
changes in the low back and left knee; the diagnoses were low 
back strain and left knee arthralgia.  The examiner opined, 
in essence, that based on the degree of degenerative changes 
found on current examination, the current low back and left 
knee disabilities were less likely than not related to 
service (because otherwise a greater degree of degenerative 
change would be expected).   The examiner did not adequately 
explain the significance of the findings/diagnoses on service 
separation examination.

In a March 2007 private treatment record, the physician noted 
that it was possible that the veteran's problems were 
directly related to injuries he sustained in service and that 
the symptoms certainly could not be completely excluded from 
the previous injuries sustained.  While this opinion is in 
speculative terms, it does tend to link the current 
disabilities to service.  However, no rationale was provided.  

The opinions noted above are each deficient, and clarifying 
medical opinions by a specialist in the field are necessary.   

Finally, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of the VCAA applied to all 
5 elements of a service connection claim (i.e., to include 
disability ratings and the effective date of award).  Here, 
the veteran was not provided notice regarding disability 
ratings and effective dates of awards.  Since the case is 
being remanded anyway, there is an opportunity to correct 
such deficiency without additional delay.  

Accordingly, the case is REMANDED for the following:

1. The RO should provide the veteran 
appropriate notice regarding disability 
ratings and effective dates of awards in 
accordance with Dingess, supra.  

2.  The RO should then arrange for the 
veteran to be scheduled for an 
examination by an orthopedic specialist 
to determine the nature and likely 
etiology of his current low back and left 
knee disabilities.  The veteran's claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  
Upon  review of the claims file and 
examination of the veteran, the examiner 
should state the proper diagnoses for the 
veteran's current low back and left knee 
disabilities, and opine whether it is at 
least as likely as not (i.e., a 50 
percent or better probability) that such 
disabilities are related to service to 
include the complaints and diagnoses 
noted therein.  The examiner should 
explain the rationale for the opinions, 
to include a discussion of the 
significance of the findings/diagnoses in 
service, i.e., whether the low back pain, 
low back strain, mechanical low back 
pain, left knee ligament strain and 
possible derangement noted represented 
chronic disability or whether they were 
acute conditions that resolved with no 
nexus to current left knee and low back 
disabilities.  

3.  The RO should then re-adjudicate 
these claims.  If either remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


